EXHIBIT 10.12

FIRST BANK OF BEVERLY HILLS

23901 Calabasas Road

Suite 1050

Calabasas, CA 91302

May 1, 2006

To: ANNETTE VECCHIO

Subject: First Bank of Beverly Hills, Change in Control Plan

First Bank of Beverly Hills, has adopted the First Bank of Beverly Hills, Change
in Control Plan (the “Plan”). The provisions of the Plan, as they apply to you,
are as follows:

Article I

DEFINITIONS

 

1.1 Definitions

Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth in this Section 1.1, certain other capitalized terms being
defined elsewhere in this Plan:

(a) “Bank” means First Bank of Beverly Hills, and any successor or assignee as
provided in Article IV.

(b) “Board” means the Board of Directors of the Bank.

(c) “Cause” means any of the following acts or circumstances: (i) willful
destruction by you of property of the Bank or a Subsidiary having a material
value to the Bank or such Subsidiary; (ii) fraud, embezzlement, theft, or
comparable dishonest activity committed by you (excluding acts involving a de
minimis dollar value and not related to the Bank or a Subsidiary); (iii) your
conviction of or entering a plea of guilty or nolo contendere to any crime
constituting a felony or any misdemeanor involving fraud, dishonesty or moral
turpitude (excluding acts involving a de minimis dollar value and not related to
the Bank or a Subsidiary); (iv) your breach or neglect of, or refusal or failure
to materially discharge, your duties (other than due to physical or mental
illness) commensurate with your title and function or your failure to comply
with the lawful directions of the Board or the Chief Executive Officer of the
Bank, or of the Board of Directors or the Chief Executive Officer of the
Subsidiary that employs you, in any such case that is not cured within fifteen
(15) days after you have received written notice thereof from such Board of
Directors or Chief Executive Officer; or (v) a willful and knowing material
misrepresentation to the Board or the Chief Executive Officer of the Bank or to
the Board of Directors or the Chief Executive Officer of the Subsidiary that
employs you.



--------------------------------------------------------------------------------

(d) “Change in Control” shall mean the occurrence of any of the following:

(i) Any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder) is or becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Beverly Hills Bancorp Inc. (“BHBC”), or of any entity resulting
from a merger or consolidation involving BHBC, representing more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of BHBC or such entity.

(ii) The individuals who, as of the date hereof, are members of the Board of
Directors of BHBC (the “Existing Directors”), cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of BHBC as determined in the manner prescribed in the Certificate of
Incorporation and Bylaws; provided, however, that if the election, or nomination
for election, by BHBC stockholders of any new director was approved by a vote of
at least fifty percent (50%) of the Existing Directors, such new director shall
be considered an Existing Director; provided further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies by or on behalf of anyone other than the
Board of Directors of BHBC (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest.

(iii) The consummation of (x) a merger, consolidation or reorganization to which
BHBC is a party, whether or not BHBC is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of BHBC, in one transaction or a series
of related transactions, to any Person other than BHBC, where any such
transaction or series of related transactions referred to in clause (x) or
clause (y) above in this subparagraph (iii) (a “Transaction”) does not otherwise
result in a “Change in Control” pursuant to subparagraph (i) of this definition
of “Change in Control”; provided, however, that no such Transaction shall
constitute a “Change in Control” under this subparagraph (iii) if the Persons
who were the stockholders of BHBC immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Person surviving or resulting from
any merger, consolidation or reorganization referred to in clause (x) above in
this subparagraph (iii) or the Person to whom the assets of BHBC are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in BHBC immediately before such Transaction or series of related
transactions.

(iv) Any “Person” or “Group,” other than BHBC or any of its subsidiaries, is or
becomes the “Beneficial Owner,” directly or indirectly, of securities

 

- 2 -



--------------------------------------------------------------------------------

representing more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the the Bank Business Entity. “FBBH
Business Entity” shall mean, at any time, the principal corporation or other
entity that is then engaged in the banking and related business activities in
which the Bank is currently engaged, which entity may be (i) the Bank, (ii) any
entity resulting from a merger, consolidation, reorganization or other similar
transaction involving the Bank or a successor entity thereto, or (iii) any
entity that has succeeded to the business of the Bank through the sale,
transfer, contribution or other disposition of all or substantially all of the
assets of the Bank or a successor entity thereto.

(e) “BHBC” means Beverly Hills Bancorp Inc., a Delaware corporation.

(f) “Compensation” means and includes all of your base annual salary
attributable to your employment with the Bank and/or any of its Subsidiaries
(including, but not limited to, any amounts excludable from your gross income
for federal income tax purposes pursuant to Section 125 or Section 401(k) of the
Internal Revenue Code of 1986, as amended), in effect immediately before the
Change in Control. “Compensation” shall not include your bonuses, annual
incentive awards, non-cash compensation or reimbursements, if any (e.g., the
grant or vesting of restricted stock, the grant, vesting, or exercise of stock
options, automobile allowance and gasoline reimbursement).

(g) “Disability” means a physical or mental infirmity which substantially
impairs your ability to perform your material duties for a period of at least
one hundred eighty (180) consecutive calendar days, and, as a result of such
Disability, you have not returned to your full-time regular employment prior to
termination.

(h) “Eligible Employee” means any employee of the Bank or any of its
Subsidiaries who is designated by the Board or any committee thereof to
participate in this Plan.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Good Reason” means the occurrence, on or after the occurrence of a Change
in Control, of any of the following:

(i) The Bank or any of its Subsidiaries reduces your base salary.

(ii) The Bank amends the method for computing bonuses in a way which is not
generally applicable to executives of the Bank and its Subsidiaries and which
materially reduces your potential bonus given any particular level of
performance of the Bank and its Subsidiaries.

(iii) Without your express written consent, the Bank or any of its Subsidiaries
requires you to change the location of your job or office, so that you will be
based at a location more than 100 miles from the location of your job or office.

 

- 3 -



--------------------------------------------------------------------------------

(iv) Without your express written consent, the Bank or any of its Subsidiaries
reduces your responsibilities or directs you to report to a person of lower rank
or responsibilities than the person to whom you reported before the Change in
Control.

(v) A successor to the Bank fails or refuses to assume the obligations of the
Bank under this Plan.

(k) “Person” shall have the meaning set forth in the definition of “Change in
Control.”

(l) “Plan” means this Change in Control Plan.

(m) “Release” means the Separation and General Release Agreement in the form
attached hereto as Exhibit “A”.

(n) “Severance Payment” means the payment of severance compensation as provided
in Article II.

(o) “Subsidiary” means any corporation or other Person, a majority of the voting
power, equity securities or equity interest of which is owned directly or
indirectly by the Bank.

(p) “WARN” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq.

Article II

SEVERANCE PAYMENTS

 

2.1 Right to Severance Payment; Release

Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, and subject to the
provisions of Section 2.7, you shall be entitled to receive a Severance Payment
from the Bank in the amount provided in Section 2.2 if (a) you are an Eligible
Employee, and (b) within two years after the occurrence of a Change in Control,
your employment is involuntarily terminated by the Bank or any of its
Subsidiaries for any reason other than Cause or your death or Disability, or you
voluntarily terminate your employment with the Bank and all Subsidiaries for
Good Reason. Notwithstanding the foregoing, you will not be entitled to receive
a Severance Payment to the extent you receive payments which the Bank or its
Subsidiaries are required to make to you under WARN.

 

2.2 Amount of Severance Payment

If you become entitled to a Severance Payment under this Plan, the amount of
your Severance Payment, when added to any payments which the Bank or its
Subsidiaries are required to make to you under WARN, shall equal two years your
Compensation.

 

- 4 -



--------------------------------------------------------------------------------

2.3 No Mitigation

The Bank acknowledges and agrees that you shall be entitled to receive your
entire Severance Payment regardless of any income which you may receive from
other sources following your termination on or after the Change in Control.

 

2.4 Payment of Severance Payment

The Severance Payment to which you are entitled shall be paid to you, in cash
and in full, not later than the later of (i) eight (8) calendar days after
execution and delivery by you (or your beneficiary or personal representative,
if applicable) of the Release Agreement, or (ii) the date on which such Release
becomes effective. If you should die before all amounts payable to you have been
paid, such unpaid amounts shall be paid to your beneficiary under this Agreement
or, if you have not designated such a beneficiary in writing to the Bank, to the
personal representative(s) of your estate.

 

2.5 Health Benefits Coverage

If you are entitled to receive a Severance Payment under Section 2.1, you will
also be entitled to receive health benefits coverage for you and your dependents
under the same plan(s) or arrangement(s) under which you were covered
immediately before your termination of employment or plan(s) established or
arrangement(s) provided by the Bank or any of its Subsidiaries thereafter. Such
health benefits coverage shall be paid for by the Bank to the same extent as if
you were still employed by the Bank, and you will be required to make such
payments as you would be required to make if you were still employed by the
Bank. The benefits provided under this Section 2.5 shall continue until the
earlier of (a) the expiration of two (2) year following your termination of
employment with the Bank and all of its Subsidiaries, or (b) the date you become
covered under any other group health plan not maintained by the Bank or any of
its Subsidiaries; provided, however, that if such other group health plan
excludes any pre-existing condition that you or your dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Section 2.5 shall continue (but not beyond the six (6) month period described in
clause (a) of this sentence) with respect to such pre-existing condition until
such exclusion under such other group health plan lapses or expires. In the
event you are required to make an election under Sections 601 through 607 of
ERISA (commonly known as COBRA) to qualify for the benefits described in this
Section 2.5, the obligations of the Bank and its Subsidiaries under this
Section 2.5 shall be conditioned upon your timely making such an election.

 

2.6 Withholding of Taxes

The Bank may withhold from any amounts payable under this Plan all federal,
state, city or other taxes required by applicable law to be withheld by the
Bank.

 

2.7 Governmental Approval

The Bank’s obligation to pay you any amounts under this Plan is conditioned upon
approval of the Plan or of payment of such amounts (or upon review of the Plan
or of payment of such amounts, and failure to object thereto) by the OTS, the
FDIC, or any other governmental agency having jurisdiction over the Bank or its
Subsidiaries, to the extent such approval (or review) is required by applicable
laws or regulations.

 

- 5 -



--------------------------------------------------------------------------------

Article III

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

3.1 Other Benefits

This Plan does not provide a pension for you, nor shall any payment hereunder be
characterized as deferred compensation. Except as set forth in Section 3.2,
neither the provisions of this Plan nor the Severance Payment provided for
hereunder shall reduce any amounts otherwise payable, or in any way diminish
your rights as an employee, whether existing now or hereafter, under any written
benefit, incentive, retirement, stock option, stock bonus or stock purchase plan
or any written employment agreement or other written plan or arrangement not
related to severance.

 

3.2 Other Severance Plans Superseded

When you become entitled to a Severance Payment under this Plan, this Plan will
supersede, as to you, any and all other severance plans of the Bank or its
Subsidiaries and severance agreements between you and the Bank and its
Subsidiaries, and your participation in any other severance plan of the Bank and
its Subsidiaries will be hereby terminated.

 

3.3 Employment Status

This Plan does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Bank, nor does it impose on the Bank
or any of its Subsidiaries any obligation to retain you in your present or any
other position, nor does it change the status of your employment as an employee
at will. Nothing in this Plan shall in any way affect the right of the Bank or
any of its Subsidiaries in its absolute discretion to change or reduce your
compensation at any time, or to change at any time one or more benefit plans,
including but not limited to pension plans, dental plans, health care plans,
savings plans, bonus plans, vacation pay plans, disability plans, and the like.

Article IV

SUCCESSOR TO BANK

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Plan, in the same manner and
to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place. In such event, the term “Bank,” as
used in this Plan, shall mean (from and after, but not before, the occurrence of
such event) the Bank as herein before defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

- 6 -



--------------------------------------------------------------------------------

Article V

CONFIDENTIALITY

 

5.1 Nondisclosure of Confidential Material

In the performance of your duties, you have previously had, and may in the
future have, access to confidential records and information, including, but not
limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes now owned or at any
time hereafter developed by the Bank or its agents or consultants or used at
present or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and has been and/or will be
disclosed to you in confidence. By your acceptance of your Severance Payment
under this Plan, you shall be deemed to have acknowledged that the Confidential
Material constitutes proprietary information of the Bank which draws independent
economic value, actual or potential, from not being generally known to the
public or to other persons who could obtain economic value from its disclosure
or use, and that the Bank has taken efforts reasonable under the circumstances,
of which this Section 5.1 is an example, to maintain its secrecy. Except in the
performance of your duties to the Bank, you shall not, directly or indirectly
for any reason whatsoever, disclose or use any such Confidential Material,
except that the foregoing disclosure prohibition shall not apply as to
Confidential Material that (i) has been publicly disclosed or was within your
possession prior to its being furnished to you by the Bank or becomes available
to you on a nonconfidential basis from a third party (in any of such cases, not
due to a breach by you of your obligations to the Bank or by breach of any other
person of a confidential, fiduciary or confidential obligation, the breach of
which you know or reasonably should know), (ii) is required to be disclosed by
you pursuant to applicable law, provided that you provide notice to the Bank of
such requirement as promptly as possible, or (iii) was independently acquired or
developed by you without violating any of the obligations under this Plan and
without relying on Confidential Material of the Bank. All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Bank’s
business, which you have prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Bank’s sole and exclusive
property and shall be included in the Confidential Material. Upon your
termination of employment with the Bank, or whenever requested by the Bank, you
shall promptly deliver to the Bank any and all of the Confidential Material and
copies thereof, not previously delivered to the Bank, that may be, or at any
previous time has been, in your possession or under your control.

 

5.2 Nonsolicitation of Employees

By your acceptance of your Severance Payment under this Plan, you agree that,
for a period of one (1) year following your termination of employment with the
Bank or its Subsidiaries, neither you nor any Person or entity in which you have
an interest shall solicit any person who was employed on the date of your
termination of employment by the Bank or any of its Subsidiaries to leave the
employ of the Bank or any of its Subsidiaries. Nothing in this Section 5.2,
however, shall prohibit you or any Person or entity in which you have an

 

- 7 -



--------------------------------------------------------------------------------

interest from placing advertisements in periodicals of general circulation
soliciting applications for employment, or from employing any person who answers
any such advertisement. For purposes of this Section 5.2, you shall not be
deemed to have an interest in any corporation whose stock is publicly traded
merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you do not provide services to such corporation in any capacity
(whether as an employee, an independent contractor or consultant, a board
member, or otherwise).

 

5.3 Equitable Relief

By your acceptance of your Severance Payment under this Plan, you shall be
deemed to have acknowledged that violation of Sections 5.1 or 5.2 would cause
the Bank irreparable damage for which the Bank cannot be reasonably compensated
in damages in an action at law, and that therefore in the event of any breach by
you of Sections 5.1 or 5.2, the Bank shall be entitled to make application to a
court of competent jurisdiction for equitable relief by way of injunction or
otherwise (without being required to post a bond). This provision shall not,
however, be construed as a waiver of any of the rights which the Bank may have
for damages under this Plan or otherwise, and, except as limited in Article VI,
all of the Bank’s rights and remedies shall be unrestricted.

Article VI

ARBITRATION

Except for equitable relief as provided in Section 5.3, arbitration in
accordance with the then most applicable rules of the American Arbitration
Association shall be the exclusive remedy for resolving any dispute or
controversy between you and the Bank or any of its Subsidiaries, including, but
not limited to, any dispute regarding your employment or the termination of your
employment or any dispute regarding the application, interpretation or validity
of this Plan not otherwise resolved through the claims procedure set forth in
Section 9.10. The arbitrator shall be empowered to grant only such relief as
would be available in a court of law. In the event of any conflict between this
Plan and the rules of the American Arbitration Association, the provisions of
this Plan shall be determinative. If the parties are unable to agree upon an
arbitrator, they shall select a single arbitrator from a list designated by the
office of the American Arbitration Association having responsibility for the
city in which you primarily performed services for the Bank or its Subsidiaries
immediately before your termination of employment of seven arbitrators, all of
whom shall be retired judges who are actively involved in hearing private cases
or members of the National Academy of Arbitrators, and who, in either event, are
residents of the area in which you primarily performed services for the Bank or
its Subsidiaries immediately before your termination of employment. If the
parties are unable to agree upon an arbitrator from such list, they shall each
strike names alternatively from the list, with the first to strike being
determined by lot. After each party has used three strikes, the remaining name
on the list shall be the arbitrator. The fees and expenses of the arbitrator
shall initially be borne equally by the parties; provided, however, that each
party shall initially be responsible for the fees and expenses of its own
representatives and witnesses. Unless mutually agreed otherwise by the parties,
any

 

- 8 -



--------------------------------------------------------------------------------

arbitration shall be conducted at a location within fifty (50) miles from the
location in which you primarily performed services for the Bank or any of its
Subsidiaries immediately before your termination of employment. If the parties
cannot agree upon a location for the arbitration, the arbitrator shall determine
the location within such fifty (50) mile radius. Judgment may be entered on the
award of the arbitrator in any court having jurisdiction. The prevailing party
in the arbitration proceeding, as determined by the arbitrator, and in any
enforcement or other court proceedings, shall be entitled to the extent provided
by law to reimbursement from the other party for all of the prevailing party’s
costs (including but not limited to the arbitrator’s compensation), expenses and
reasonable attorney’s fees.

Article VII

MISCELLANEOUS

 

7.1 Applicable Law

To the extent not preempted by the laws of the United States, the laws of the
State of California shall be the controlling law in all matters relating to this
Plan, regardless of the choice-of-law rules of the State of California or any
other jurisdiction.

 

7.2 Construction

No term or provision of this Plan shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Plan and any present or future statute, law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision within the requirements of the law.

 

7.3 Severability

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of this Plan and this Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7.4 Headings

The Section headings in this Plan are inserted only as a matter of convenience,
and in no way define, limit, or extend or interpret the scope of this Plan or of
any particular Section.

 

7.5 Assignability

Your rights or interests under this Plan shall not be assignable or transferable
(whether by pledge, grant of a security interest, or otherwise) by you, your
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.

 

- 9 -



--------------------------------------------------------------------------------

7.6 Amendment

This Plan may be amended in any respect by resolution adopted by the Board until
a Change in Control occurs. After a Change in Control occurs, this Plan shall no
longer be subject to amendment, change, substitution, deletion, revocation or
termination in any respect whatsoever. No agreement or representations, written
or oral, express or implied, with respect to the subject matter hereof, have
been made by the Bank which are not expressly set forth in this Plan.

 

7.7 Notices

For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Bank shall be directed to the attention
of the Board of Directors with a copy to the General Counsel. All notices and
communications shall be deemed to have been received on the date of delivery
thereof if personally delivered, upon return confirmation if telecopied, on the
third business day after the mailing thereof, or on the date after sending by
overnight mail, except that notice of change of address shall be effective only
upon actual receipt. No objection to the method of delivery may be made if the
written notice or other communication is actually received.

 

7.8 Administration

This Plan constitutes a welfare benefit plan within the meaning of Section 3(1)
of ERISA. This letter constitutes the governing document of the Plan. The
Administrator of the Plan, within the meaning of Section 3(16) of ERISA, and the
Named Fiduciary thereof, within the meaning of Section 402 of ERISA, is the
Bank. Attached hereto as Exhibit “B” is a statement of your rights under ERISA.

 

7.9 Claims

If you believe you are entitled to a benefit under this Plan, you may make a
claim for such benefit by filing with the Bank a written statement setting forth
the amount and type of payment so claimed. The statement shall also set forth
the facts supporting the claim. The claim may be filed by mailing or delivering
it to the Secretary of the Bank.

Within sixty (60) calendar days after receipt of such a claim, the Bank shall
notify you in writing of its action on such claim and if such claim is not
allowed in full, shall state the following in a manner calculated to be
understood by you:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent provisions of this Plan on which the denial
is based;

 

- 10 -



--------------------------------------------------------------------------------

(c) A description of any additional material or information necessary for you to
be entitled to the benefits that have been denied and an explanation of why such
material or information is necessary; and

(d) An explanation of this Plan’s claim review procedure.

If you disagree with the action taken by the Bank, you or your duly authorized
representative may apply to the Bank for a review of such action. Such
application shall be made within one hundred twenty (120) calendar days after
receipt by you of the notice of the Bank’s action on your claim. The application
for review shall be filed in the same manner as the claim for benefits. In
connection with such review, you may inspect any documents or records pertinent
to the matter and may submit issues and comments in writing to the Bank. A
decision by the Bank shall be communicated to you within sixty (60) calendar
days after receipt of the application. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by you, and specific references to the pertinent
provisions of this Plan on which the decision is based.

 

Sincerely,

FIRST BANK OF BEVERLY HILLS

By:

 

 

I AGREE TO BE BOUND BY THE

TERMS OF THE ABOVE PLAN

 

 

Annette Vecchio

 

- 11 -